DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	In the amendments filed 4/5/2022, claim 1 has been cancelled. Claims 2-16 have been added. The currently pending claims are claims 2-16.


Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 16/383,468, now US Patent 11,238,028, filed 4/12/2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
5.	Initialed and dated copy of Applicant’s IDS form 1449, filed 4/5/2022, is attached to the instant Office Action.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 2, 7, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 18 of US Patent 11,238,028. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

US Patent 11,238,028
Instant Application
Claim 1,
 A method processing signals from a plurality of groups of sensors, each group including a first sensor and at least one additional sensor, the method comprising: 
receiving, from each of the plurality of groups, a first sensor identifier and first sensor data from the first sensor and at least one additional sensor identifier and additional sensor data from the at least one additional sensor, the first sensor and the at least one additional sensor of each group being co-located such that the first sensor and the at least one additional sensor sense are exposed to the same environmental condition within a particular time, the first sensor sensing a different characteristic than the at least one additional sensor; 
associating the first sensor identifier with the at least one additional sensor identifier for each of the plurality of groups; 
obtaining calibration information for the first sensor based on the first sensor identifier and the at least one additional sensor identifier, the calibration information being specific to the first sensor having the first sensor identifier; 
and providing corrected first sensor data for each of the plurality of groups based on the first sensor data and calibration information for the first sensor.
Claim 2,
A method for processing signals from a plurality of groups of sensors, each group including a first sensor and at least one additional sensor, the method comprising: 
receiving sensor data from each of the plurality of groups of sensors, the plurality of groups of sensors being on a single mobile sensor platform; 














calibrating the sensor data for each of the plurality of groups of sensors, the calibrating including calibration information specific to the sensor data for each of the plurality of groups of sensors; 

and providing corrected sensor data for each of the plurality of groups based on the sensor data and the calibration information, the corrected for the first sensor being specific to an environment of each of the plurality of groups on the single sensor platform.

Claim 10,
 A system for processing data for a plurality of groups of sensors, each group including a first sensor and at least one additional sensor, the system comprising: 

a processor configured to: 
receive, from each of the plurality of groups, a first sensor identifier and first sensor data from the first sensor and at least one additional sensor identifier and additional sensor data from the at least one additional sensor, the first sensor and the at least one additional sensor of each group being co-located such that the first sensor and the at least one additional sensor sense are exposed to the same environmental condition within a particular time, the first sensor sensing a different characteristic than the at least one additional sensor; 
associate the first sensor identifier with the at least one additional sensor identifier; 
obtain calibration information for the first sensor based on the first sensor identifier and the at least one additional sensor identifier, the calibration information being specific to the first sensor having the first sensor identifier; 
and provide corrected first sensor data for each of the plurality of groups based on the first sensor data and the calibration information for the first sensor; 



and a memory coupled to the processor and configured to provide the processor with instructions.

Claim 7,
A system for processing signals from a plurality of groups of sensors, each group including a first sensor and at least one additional sensor, the system comprising: 
a processor configured to: 
receive sensor data from each of the plurality of groups of sensors, the plurality of groups of sensors being on a single mobile sensor platform; 













calibrate the sensor data for each of the plurality of groups of sensors, the calibrating including calibration information specific to the sensor data for each of the plurality of groups of sensors; 

and provide corrected sensor data for each of the plurality of groups based on the sensor data and the calibration information, the corrected for the first sensor being specific to an environment of each of the plurality of groups on the single sensor platform; 
and a memory coupled to the processor and configured to provide the processor with instructions.

Claim 18,
 A computer program product for processing signals from a plurality of groups of sensors, each group including a first sensor and at least one additional sensor, the computer program product being embodied in a tangible computer readable storage medium and comprising computer instructions for: 
receiving, from each of the plurality of groups, a first sensor identifier and first sensor data from the first sensor and at least one additional sensor identifier and additional sensor data from the at least one additional sensor, the first sensor and the at least one additional sensor of each group being co-located such that the first sensor and the at least one additional sensor sense are exposed to the same environmental condition within a particular time, the first sensor sensing a different characteristic than the at least one additional sensor; 
associating the first sensor identifier with the at least one additional sensor identifier for each of the plurality of groups; 
obtaining calibration information for the first sensor based on the first sensor identifier and the at least one additional sensor identifier, the calibration information being specific to the first sensor having the first sensor identifier; 
and providing corrected first sensor data for each of the plurality of groups based on the first sensor data and calibration information for the first sensor.

Claim 12,
A computer program product for processing signals from a plurality of groups of sensors, each group including a first sensor and at least one additional sensor, the computer program product being embodied in a tangible computer readable storage medium and comprising computer instructions for: 
receiving sensor data from each of the plurality of groups of sensors, the plurality of groups of sensors being on a single mobile sensor platform; 














calibrating the sensor data for each of the plurality of groups of sensors, the calibrating including calibration information specific to the sensor data for each of the plurality of groups of sensors; 

and providing corrected sensor data for each of the plurality of groups based on the sensor data and the calibration information, the corrected for the first sensor being specific to an environment of each of the plurality of groups on the single sensor platform.




Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 2-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US Publication 2017/0372601 A1) in view of Mishra et al. (US Patent 11,169,239 B2)
As per claim 2, Yamashita teaches A method for processing signals from a plurality of groups of sensors, each group including a first sensor and at least one additional sensor, the method comprising: (see Abstract)
receiving sensor data from each of the plurality of groups of sensors, the plurality of groups of sensors being on a single mobile sensor platform; (paragraph 0037, 0041, data is received from sensor nodes, paragraph 0049, 0051, the sensor nodes located nearby divided into partial clusters by a server, clusters interpreted as groups of sensors)
calibrating the sensor data for each of the plurality of groups of sensors, the calibrating including calibration information specific to the sensor data for each of the plurality of groups of sensors; (paragraphs 0052, 0054, 0055, 0067, calibration reference values are generated for sensor nodes within clusters to perform a calibration process, calibration reference values interpreted as calibration information)
and providing corrected sensor data for each of the plurality of groups based on the sensor data and the calibration information, (paragraphs 0062, 0093, 0105, 0116, the calibration reference values are output and transmitted to each of the sensor nodes in the cluster)
Yamashita does not explicitly indicate the corrected for the first sensor being specific to an environment of each of the plurality of groups on the single sensor platform.
Mishra teaches the corrected for the first sensor being specific to an environment of each of the plurality of groups on the single sensor platform. (column 2 lines 20-53, column 3 lines 33-53, column 15 lines 13-42, calibration is performed for sensor nodes at a fixed location and connected to a sensor node gateway, the fixed location and sensor node gateway providing an environment of sensor node groups on a single sensor platform).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Yamashita’s method of controlling and calibrating sensor node data organized into sensor node clusters with Mishra’s ability to calibrate groups of sensor nodes at a fixed location connected to a sensor node gateway. This gives the user the ability to correct and calibrate clusters of sensor nodes based on sensor node location and proximity. The motivation for doing so would be to better collect operational data for wireless sensor networks (column 1 lines 12-17).
As per claim 3, Yamashita teaches the calibrating the sensor data further includes: determining a correction factor for the first sensor of each of the plurality of groups using at least one calibration table, the at least one additional sensor and additional sensor data from the at least one additional sensor associated with the first sensor in the at least one calibration table; and wherein the providing the corrected first sensor data further includes applying the correction factor to the first sensor data for each of the plurality of groups. (paragraphs 0059, 0060, servers and databases storing association table for sensor clusters)
As per claim 4, Yamashita and Mishra are disclosed as per claim 3 above. Mishra additionally teaches the at least one additional sensor data includes at least one of temperature data and pressure data and wherein the calibration table correlates first sensor data with temperature and pressure. (column 3 lines 33-53, temperature data and pressure sensor readings)
As per claim 5, Yamashita teaches the at least one additional sensor data includes humidity data and wherein the calibration table further correlates first sensor data with humidity. (paragraph 0115, humidity value)
As per claim 6, Yamashita teaches the first sensor includes a multi-modality sensor for a first feature and a second feature such that first sensor data includes first feature data and second feature data, wherein the at least one additional sensor includes a second feature sensor. (paragraph 0103, 0116, multi-hop communication of sensors, paragraph 0078, time intervals)

As per claim 7, Yamashita teaches A system for processing signals from a plurality of groups of sensors, each group including a first sensor and at least one additional sensor, the system comprising: (see Abstract)
a processor configured to: (Figure 5 reference 12, processor)
receive sensor data from each of the plurality of groups of sensors, the plurality of groups of sensors being on a single mobile sensor platform; (paragraph 0037, 0041, data is received from sensor nodes, paragraph 0049, 0051, the sensor nodes located nearby divided into partial clusters by a server, clusters interpreted as groups of sensors)
calibrate the sensor data for each of the plurality of groups of sensors, the calibrating including calibration information specific to the sensor data for each of the plurality of groups of sensors; (paragraphs 0052, 0054, 0055, 0067, calibration reference values are generated for sensor nodes within clusters to perform a calibration process, calibration reference values interpreted as calibration information)
and provide corrected sensor data for each of the plurality of groups based on the sensor data and the calibration information, (paragraphs 0062, 0093, 0105, 0116, the calibration reference values are output and transmitted to each of the sensor nodes in the cluster)
and a memory coupled to the processor and configured to provide the processor with instructions. (Figure 5 reference 13, memory)
Yamashita does not explicitly indicate the corrected for the first sensor being specific to an environment of each of the plurality of groups on the single sensor platform.
Mishra teaches the corrected for the first sensor being specific to an environment of each of the plurality of groups on the single sensor platform. (column 2 lines 20-53, column 3 lines 33-53, column 15 lines 13-42, calibration is performed for sensor nodes at a fixed location and connected to a sensor node gateway, the fixed location and sensor node gateway providing an environment of sensor node groups on a single sensor platform).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Yamashita’s method of controlling and calibrating sensor node data organized into sensor node clusters with Mishra’s ability to calibrate groups of sensor nodes at a fixed location connected to a sensor node gateway. This gives the user the ability to correct and calibrate clusters of sensor nodes based on sensor node location and proximity. The motivation for doing so would be to better collect operational data for wireless sensor networks (column 1 lines 12-17).
As per claim 8, Yamashita teaches to calibrate the sensor data, the processor is further configured to: determine a correction factor for the first sensor of each of the plurality of groups using at least one calibration table, the at least one additional sensor and additional sensor data from the at least one additional sensor associated with the first sensor in the at least one calibration table; and wherein the providing the corrected first sensor data further includes applying the correction factor to the first sensor data for each of the plurality of groups. (paragraphs 0059, 0060, servers and databases storing association table for sensor clusters)
As per claim 9, Yamashita and Mishra are disclosed as per claim 8 above. Mishra additionally teaches at least one additional sensor data includes at least one of temperature data and pressure data and wherein the calibration table correlates first sensor data with temperature and pressure. (column 3 lines 33-53, temperature data and pressure sensor readings)
As per claim 10, Yamashita teaches the at least one additional sensor data includes humidity data and wherein the calibration table further correlates first sensor data with humidity. (paragraph 0115, humidity value)
As per claim 11, Yamashita teaches the first sensor includes a multi-modality sensor for a first feature and a second feature such that first sensor data includes first feature data and second feature data, wherein the at least one additional sensor includes a second feature sensor. (paragraph 0103, 0116, multi-hop communication of sensors, paragraph 0078, time intervals)

As per claim 12, Yamashita teaches A computer program product for processing signals from a plurality of groups of sensors, each group including a first sensor and at least one additional sensor, the computer program product being embodied in a tangible computer readable storage medium and comprising computer instructions for: (see Abstract)
receiving sensor data from each of the plurality of groups of sensors, the plurality of groups of sensors being on a single mobile sensor platform; (paragraph 0037, 0041, data is received from sensor nodes, paragraph 0049, 0051, the sensor nodes located nearby divided into partial clusters by a server, clusters interpreted as groups of sensors)
calibrating the sensor data for each of the plurality of groups of sensors, the calibrating including calibration information specific to the sensor data for each of the plurality of groups of sensors; (paragraphs 0052, 0054, 0055, 0067, calibration reference values are generated for sensor nodes within clusters to perform a calibration process, calibration reference values interpreted as calibration information)
and providing corrected sensor data for each of the plurality of groups based on the sensor data and the calibration information, (paragraphs 0062, 0093, 0105, 0116, the calibration reference values are output and transmitted to each of the sensor nodes in the cluster)
Yamashita does not explicitly indicate the corrected for the first sensor being specific to an environment of each of the plurality of groups on the single sensor platform.
Mishra teaches the corrected for the first sensor being specific to an environment of each of the plurality of groups on the single sensor platform. (column 2 lines 20-53, column 3 lines 33-53, column 15 lines 13-42, calibration is performed for sensor nodes at a fixed location and connected to a sensor node gateway, the fixed location and sensor node gateway providing an environment of sensor node groups on a single sensor platform).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Yamashita’s method of controlling and calibrating sensor node data organized into sensor node clusters with Mishra’s ability to calibrate groups of sensor nodes at a fixed location connected to a sensor node gateway. This gives the user the ability to correct and calibrate clusters of sensor nodes based on sensor node location and proximity. The motivation for doing so would be to better collect operational data for wireless sensor networks (column 1 lines 12-17).
As per claim 13, Yamashita teaches determining a correction factor for the first sensor of each of the plurality of groups using at least one calibration table, the at least one additional sensor and additional sensor data from the at least one additional sensor associated with the first sensor in the at least one calibration table; and wherein the providing the corrected first sensor data further includes applying the correction factor to the first sensor data for each of the plurality of groups. (paragraphs 0059, 0060, servers and databases storing association table for sensor clusters)
As per claim 14, Yamashita and Mishra are disclosed as per claim 13 above. Mishra additionally teaches the at least one additional sensor data includes at least one of temperature data and pressure data and wherein the calibration table correlates first sensor data with temperature and pressure. (column 3 lines 33-53, temperature data and pressure sensor readings)
As per claim 15, Yamashita teaches the at least one additional sensor data includes humidity data and wherein the calibration table further correlates first sensor data with humidity. (paragraph 0115, humidity value)
As per claim 16, Yamashita teaches the first sensor includes a multi-modality sensor for a first feature and a second feature such that first sensor data includes first feature data and second feature data, wherein the at least one additional sensor includes a second feature sensor. (paragraph 0103, 0116, multi-hop communication of sensors, paragraph 0078, time intervals)






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US Publication 2020/0284820 A1)
Rasheed (US Publication 2016/0165193 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168